     Case: 3:13-cr-00056-GHD-SAA Doc #: 65 Filed: 08/13/21 1 of 1 PageID #: 145




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                               OXFORD DIVISION




UNITED STATES OF AMERICA

v.                                                     CRIMINAL NO. 3:13cr56-GHD-SAA-1

BRANDON MARTEZ WALKER



                              ORDER SUBSTITUTING COUNSEL

       The Federal Public Defender has moved for an order substituting counsel in the above-

styled and numbered cause due to a potential conflict of interest. The Office of the Federal Public

Defender contacted Tom Levidiotis August 13, 2021, who agreed to be appointed as counsel to

represent this defendant in his cause to eliminate any possibility of a conflict of interest and Tom

Levidiotis agreed to be substituted as counsel for the defendant.

       Therefore, IT IS HEREBY ORDERED AND ADJUDGED that:

       The Office of the Federal Public Defender is hereby released from the obligation of the

representation of this defendant and any other responsibilities concerning the above-styled and

numbered cause and that Tom Levidiotis is hereby substituted as counsel of record for the

defendant in this cause.

       IT IS SO ORDERED this the 13th day of August, 2021.



                                      /s/ Jane M. Virden___________________________
                                      UNITED STATES MAGISTRATE JUDGE
